PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/675,803
Filing Date: 6 Nov 2019
Appellant(s): GRIOT et al.



__________________
Ankur Garg
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 12/18/2020.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 08/07/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
Appellant argues the following:
(I) The Examiner errs in asserting that Zee discloses “performing at least one of cell reselection or cell selection based at least in part on … the one or more first features listed in the first list, wherein the performing is based at least in part on considering that the first cell lacks support for features other than the one or more first features,” as recited in claim 1.
Specifically, Appellant argues that “Zee does not disclose that ‘the first cell lacks support for features [(slices)] other than the one or more first features [in the first list]’.”  This argument is not persuasive for the following reasons: 
(a) “First features” in the claimed subject matter is recited as “one or more of Enhanced mobile broadband (eMBB), …, massive machine-type communication (mMTC)…”  Zee teaches “making use of different network functions suitable for the offered service in a specific network slice, e.g. Evolved Mobile Broadband (MBB), Massive Machine Type Communication (MTC)…” in paragraph 0054.  Thus, the various specific network slices in Zee corresponds to the claimed “feature.” 
(b) The claim language is recited as  “performing is based at least in part on considering that the first cell lacks support for features other than the one or more first features.”  Zee teaches “[b]y indicating to the wireless device which cells support the network slice supported by the wireless device, the wireless device can take this information into account when performing the mobility procedures, 

(II) The Examiner errs in asserting that it would have been obvious to modify Zee in view of Djordjevic to provide a black list indicating unavailable network slices in Zee as the proposed combination is improper.
Specifically, Appellant argues that “it is wholly unclear why one of ordinary skill in the art would think to modify Zee to also provide to the wireless device information about slices not supported by a PLMN…should the wireless device want to select a PLMN that supports slice A since it is currently using slice A, it is of no consequence to the wireless device if the PLMN does not support some set of slices such as B, C, and D.”  This argument is not persuasive since Djordjevic teaches that “the device may have more than one type of access it can use to connect with a network slice.  The slice manifest may contain a white list indicating which access types are allowed, or a black list indicating which access types are 

(III) The Examiner errs in asserting that Djordjevic discloses “a second list of one or more second features indicated as unavailable in the first cell, the one or more second features comprising one or more of eMBB, mmW, mMTC, URLLC, IoE, or vehicular communications,” as recited in claim 1.
Specifically, Appellant argues that “Djordjevic fails to disclose the features the Examiner alleges that Djordjevic discloses, and further that the proposed modification of Djordjevic in view of Zee is improper.”  This argument is not persuasive since Djordjevic teaches that “the device may have more than one type of access it can use to connect with a network slice.  The slice manifest may contain a white list indicating which access types are allowed, or a black list indicating which access types are not allowed” in paragraph 0080.  A skilled artisan would have been motivated by Djordjevic’s teaching to use a white list or black list to indicate which access types are allowed or not allowed in the network slice in Zee’s system where the wireless device needs information on network slices of a cell in order to select or reselect the appropriate slice.  The Examiner is not proposing a literal combination of the embodiment in Djordjevic with the embodiment of Zee, rather it is Djordjevic’s teaching of using white/black list to indicate allowable/not allowable access types of network slices would have led a skill artisan to use white/black list in Zee in order to indicate allowable/not allowable access types of the network slices.

(IV) The Examiner errs in asserting that Djordjevic discloses “only signaling of the first list is received” and “receiving signaling indicating that the first cell lacks support for features other than the one or more first features,” as recited in claim 4.
Specifically, Appellant argues with respect to the white list/black list “there may be additional features F, G, H, etc… indicated in neither list, that are not available at the first cell.  Therefore, the black list does not necessarily indicate that the first cell lacks support for features other than those listed in the first list.”  This argument is not persuasive since Djordjevic’ s teaching of a “white list indicating which access types are allowed, or a black list indicating which access types are not allowed” in paragraph 0080 would have led a skill artisan to categorize all access types as in one or the other list such that any additional access type would have been put in one of these category.  
Additionally, Appellant argues that “claim 4 is dependent on claim 3, which states “only signaling of the first list is received…that means that necessarily the black list of Djordjevic cannot be received under the plain meaning of claim 4 in view of the Examiner’s interpretation.”  This argument is not persuasive since the “only signaling the first list” in claim 3 is a narrowing of the initial “receiving signaling of at least one of:  a first list… or a second list” in claim 1.  Claim 4 as written “further comprising receiving signaling indicating that the first cell lacks support for features other than the one or more first features.”  Thus, claim 4 is an additional receiving step which is consistent with the initial receiving step in claim 3/1.  It would have been obvious to provide an additional receiving step where a black list is provided in order to provide the wireless device with a comprehensive list of all access types.

(V)-(VI) Appellants rely on the previous arguments.

For the above reasons, it is believed that the rejections should be sustained.

/MELVIN C MARCELO/Primary Examiner, Art Unit 2463                                                                                                                                                                                                        
Conferees:
/MANG HANG YEUNG/Primary Examiner, Art Unit 2463                        
                                                                                                                                                                                /PANKAJ KUMAR/Supervisory Patent Examiner, Art Unit 2463                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.